390 S.C. 56 (2010)
700 S.E.2d 250
In the Matter of Christopher Blakeslee ROBERTS, Respondent.
Supreme Court of South Carolina.
September 24, 2010.

ORDER
The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR. The petition is granted.
Pursuant to Rule 17(b), RLDE, respondent's license to practice law in this state is hereby suspended until further order of the Court.
IT IS SO ORDERED.
  /s/Jean H. Toal, C.J.
  FOR THE COURT
PLEICONES, J., not participating.